                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHARLES WHITE, #177157,

                   Petitioner,                      Case No. 4:18-cv-12325
                                                    Hon. Matthew F. Leitman
v.

JACK KOWALSKI,

                Respondent.
___________________________________________________________________/

           ORDER DENYING PETITIONER’S REQUESTS FOR
          CASE STATUS HEARING AND EXPEDITED HEARING

      This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Charles White (“Petitioner”) was convicted of five counts of first-degree criminal

sexual conduct in the Oakland County Circuit Court and sentenced to concurrent

terms of four to 40 years imprisonment in 1984. He was also convicted of prison

escape in the Wayne County Circuit Court and sentenced to one to five years

imprisonment, which appears to have been amended to one year and one day, to be

served consecutively to his other sentences in 1990. See Offender Profile, Michigan

Department of Corrections Offender Tracking Information System (“OTIS”),

http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=177157; Pet. Attach. In

his pleadings, Petitioner raises claims concerning sentencing credit for time spent in

another jurisdiction and claims concerning his sentence and length of detention in the
prison escape case (Wayne Co. No. 90-2252-02-FH).

      The matter is currently before the Court on Petitioner’s requests for a case

status hearing and an expedited hearing. Having reviewed the matter, the Court finds

that Petitioner’s requests should be denied. Petitioner has submitted his petition and

supporting documents. Respondent’s answer to the petition and the relevant state

court records are due on March 4, 2019. Petitioner shall then have 45 days to file a

reply if desired. Petitioner fails to show that any action, such as discovery or the

appointment of counsel, is required before those additional materials are received and

reviewed by the Court. There is no need to proceed on this case sooner than dictated

by the Court’s current schedule. Accordingly, the Court DENIES Petitioner’s

requests.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 23, 2018

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 23, 2018, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764


                                          2
